Citation Nr: 0618392	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hand, arm, and 
left shoulder disorder.

2.  Entitlement to service connection for a right foot and 
toes disorder.

3.  Entitlement to specially adapted housing or a home 
adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1973.  He served in Vietnam from August 1967 to 
March 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for disabilities of 
the hands, arms, left shoulder, right foot, and right toes.  
In a March 2003 rating decision the RO denied entitlement to 
specially adapted housing.  The veteran perfected appeals of 
those decisions.

The issue of entitlement to specially adapted housing is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
disorders of the hands, arms, and left shoulder, diagnosed as 
cervical radiculopathy, carpal tunnel syndrome, and 
polyneuropathy, are not related to an in-service disease or 
injury, including Agent Orange exposure.

2.  The preponderance of the probative evidence shows that 
any disability in the right foot and toes that is due to 
polyneuropathy is not related to an in-service disease or 
injury, including Agent Orange exposure.

3.  Any disability in the right foot and toes that is due to 
degenerative disc disease of the lumbosacral spine is 
included in the rating for the service-connected residuals of 
a fusion of L5-S1 with pseudoarthritis.


CONCLUSIONS OF LAW

1.  A disorder of the hands, arms, and left shoulder was not 
incurred in or aggravated by active service, nor can 
polyneuropathy be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A disorder of the right foot and toes that is distinct 
and separate from the residuals of a fusion of L5-S1 with 
pseudoarthritis was not incurred in or aggravated by active 
service, nor can polyneuropathy be presumed to have been so 
incurred..  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to Agent Orange during that service.  When 
such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  

Otherwise, in order to establish service connection for the 
claimed disorder there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury in-service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  
Disorder of the Hands, Arms, and Left Shoulder

The medical evidence shows that the weakness and lack of 
sensation in the bilateral upper extremities is due to 
cervical radiculopathy, carpal tunnel syndrome, and 
polyneuropathy.  The veteran's claim is, therefore, supported 
by medical evidence of a current diagnosis of disability.  
The probative evidence does not show, however, the occurrence 
of a related disease or injury during service, or that the 
diagnosed disorders are otherwise related to service.  
Hickson, 12 Vet. App. at 253.

The veteran contends that the symptoms in his upper 
extremities were caused by an injury to the cervical spine 
that he incurred at the same time that he injured his 
lumbosacral spine while in service.  He further contends that 
the injury to his cervical spine was not then diagnosed due 
to the lack of diagnostic testing that is now available.  As 
an alternative, he argues that the polyneuropathy in his 
hands was caused by exposure to Agent Orange while serving in 
Vietnam.

His service medical records show that beginning in May 1971 
he complained of chronic low back pain since a small mine 
exploded under a track vehicle he was riding in while in 
Vietnam in 1968.  He continued to be treated for chronic low 
back pain until August 1972, when he underwent fusion of the 
L5-S1 vertebrae due to degenerative arthritis.  Service 
connection has been in effect for the residuals of the low 
back injury since his separation from service in February 
1973, with a 60 percent rating in effect since July 1991.

The service medical records are silent for any complaints or 
clinical findings pertaining to the cervical spine.  The 
veteran underwent a neurological evaluation in September 1987 
due to chronic headaches, and then denied having incurred any 
prior trauma or injury with the exception of having been hit 
on the head by a tree limb in December 1986.  The 
neurological evaluation revealed no abnormalities in the 
upper extremities.  During a neurological evaluation in 
October 1990 for chronic headaches he reported having 
incurred a head injury in Vietnam when the tank he was riding 
in hit a land mine, and he was pushed upward and injured his 
head and back.  He also stated that he was unconscious for 
11 days after that injury.  The neurological examination in 
October 1990 was unremarkable.

There is no evidence of the veteran having any cervical spine 
disability prior to June 1991, although he submitted multiple 
claims for VA benefits prior to that date.  An X-ray study at 
that time revealed degenerative changes with disc space 
narrowing at C4-C5, C5-C6, and C6-C7.  In April 1994 he 
complained of numbness and weakness in the hands and arms of 
18 months in duration.  The neurologist noted that the 
veteran had an extensive history of injuries, some of which 
could have caused a cervical spine injury.  Electromyography 
(EMG) and nerve conduction studies (NCS) at that time 
resulted in the determination that the numbness and weakness 
was due to bilateral sural sensory neuropathy and multi-level 
(C5-C7) proximal pathway involvement, with both chronic and 
acute changes.

The veteran underwent a VA neurology examination in March 
1995, during which he reported injuring his back and neck 
multiple times while serving in Vietnam as a tank commander.  
He described one incident of having been hit on the head with 
a tree limb while riding on top of the tank, following which 
he was hospitalized with severe neck and back pain.  He also 
reported having had back and neck pain and dysesthesias since 
then.  

The veteran's report of having injured his neck while serving 
as a tank commander is not supported by the contemporaneous 
service medical records.  Those records document the low back 
injury, but are negative for any complaints or clinical 
findings pertaining to the neck and do not reflect any 
hospitalization at the time of the injury.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  The report is also contradicted by his statement 
in September 1987 that he had no trauma or injury prior to 
December 1986.  He told the examiner in March 1995 that he 
had been hit on the head by a tree limb while serving in 
Vietnam, but in September 1987 he stated that that injury had 
occurred in December 1986.  Although he reported in March 
1995 that he had neck pain and dysesthesias since 1968, there 
is no documentation of such complaints prior to June 1991.  
In April 1994 he stated that the numbness and weakness had 
been present for only 18 months.  The Board finds, therefore, 
that the veteran's report of having suffered neck pain and 
weakness and numbness in the upper extremities since serving 
in Vietnam is not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The neurologist in March 1995 reviewed the EMG and NCS 
conducted in April 1994 and found that the results of the 
testing were consistent with cervical radiculopathy.  There 
was also clinical evidence of C5-C6 radiculopathy, left 
greater than right, and a mild distal symmetric 
polyneuropathy.  The neurologist found that the cervical pain 
was secondary to compression due to trauma, but that the mild 
polyneuropathy was not related to an in-service injury.

Although the neurologist did not expressly find that the 
trauma causing the cervical spine disability occurred during 
service, that was the only trauma described by the veteran 
during the examination.  Assuming that the neurologist was 
referring to in-service trauma as the cause of the cervical 
spine disability, the opinion that the cervical spine 
disability is related to an in-service injury is not 
probative because it was based on the veteran's reported 
history that the Board has found not credible.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the veteran's recitation of medical and service 
history, and not his documented history, is not probative of 
etiology).

An NCS in February 2000 revealed bilateral carpal tunnel 
syndrome.  In a September 2000 report the veteran's private 
physician noted the diagnosis of carpal tunnel syndrome, and 
that the veteran was being evaluated for progressive symptoms 
of polyneuropathy.  The physician did not provide an opinion 
regarding the etiology of the carpal tunnel syndrome or the 
polyneuropathy, but referenced the veteran's history of 
having been shot with a bullet lodged near the C1 vertebra.  
As noted above, the examiner in March 1995 provided the 
opinion that the polyneuropathy was not related to service.

The RO provided the veteran a VA examination in August 2005 
in order to obtain a medical opinion on whether the veteran's 
complaints pertaining to the upper extremities were related 
to his service-connected low back disability.  Although the 
examiner was unable to find any objective evidence of 
disability in the hands or arms, he noted the diagnostic 
evidence of spondylosis and foraminal spurring in the 
cervical spine.  The examiner found that the veteran's 
complaint of numbness in the hands and arms was not related 
to the service-connected lumbosacral spine disability.

The veteran has asserted that his upper extremity symptoms 
are also due to his exposure to Agent Orange while serving in 
Vietnam.  Acute and subacute peripheral neuropathy are 
included in the list of diseases to which the presumption of 
service connection applies for veterans who served in 
Vietnam.  Those diseases are defined, however, as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to Agent Orange and resolves within two years of the 
date of onset.  See 38 C.F.R. § 3.309(e) (2005).  The 
veteran's symptoms have not been diagnosed as peripheral 
neuropathy, and became manifest many years after his 
separation from service.  A presumption of service 
connection based on exposure to Agent Orange is not 
warranted for any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).  Service connection based on the presumptive 
provisions pertaining to Agent Orange exposure is not, 
therefore, warranted.

The veteran claims to have injured his cervical spine as the 
result of a land mine his tank encountered while he was 
serving in Vietnam.  If the veteran was engaged in combat 
with the enemy while in active service, the Secretary shall 
accept as sufficient proof of service connection satisfactory 
lay or other evidence of service incurrence, if the lay or 
other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
constitute combat, the evidence must show that the veteran 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The veteran does not 
claim to have been engaged in an actual fight or encounter 
with a military foe when the purported injury occurred.  In 
addition, the Board has determined that his assertions 
regarding the claimed injury are not credible, so that his 
statements do not represent satisfactory evidence of service 
incurrence.  See Collette V. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

In summary, the medical evidence shows that the veteran has 
cervical radiculopathy, bilateral carpal tunnel syndrome, and 
polyneuropathy affecting the hands and arms.  None of the 
probative evidence shows that those complaints are related to 
an in-service injury or a service-connected disability.  The 
veteran's assertion to that effect is not probative because 
he is not competent to provide evidence of the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  For these reasons the Board finds that the 
criteria for service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a hand, arm, and left 
shoulder disorder.
Right Foot and Toes Disorder

The veteran has also claimed entitlement to service 
connection for numbness and weakness in the lower 
extremities, specifically the right foot and toes.  The 
medical evidence shows that the residuals of a fusion of L5-
S1 with pseudoarthritis, for which service connection has 
been in effect since February 1973, are manifested by 
advanced degenerative changes with moderately severe spinal 
stenosis throughout the lumbosacral spine and sciatic 
neuropathy in both lower extremities.  The low back 
disability with sciatic neuropathy has been evaluated under 
Diagnostic Code 5293 with a 60 percent rating in effect since 
July 1991.  The 60 percent rating that has been assigned is 
based on persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  See 38 C.F.R. 
§ 4.71a (1991).  Any numbness or weakness in the lower 
extremities that is due to sciatic neuropathy is, therefore, 
appropriately compensated by the 60 percent rating that has 
been assigned for the low back disability.

In addition to sciatic neuropathy, the medical evidence 
indicates that the veteran has polyneuropathy affecting the 
lower extremities.  The VA examiner in March 1995 found that 
the distal symmetric polyneuropathy was not related to the 
in-service low back injury.  Although the examiner in August 
2005 found that the weakness and numbness in the lower 
extremities were due to the lumbosacral degenerative disease, 
the examiner did not find evidence of polyneuropathy at that 
time and did not, therefore, find that any polyneuropathy, as 
opposed to the sciatic neuropathy, was due to the lumbosacral 
degenerative disease.  As found above, service connection for 
polyneuropathy based on the presumptive provisions due to 
Agent Orange exposure is not warranted.  The Board finds, 
therefore, that any symptoms due to polyneuropathy, rather 
than sciatic neuropathy, are not related to an in-service 
injury.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in March 2001 and February 2004.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  Because 
entitlement to service connection has been denied, any 
question regarding the appropriate rating or effective date 
is moot and any deficiency in the content of the notice is 
not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private treatment records he identified and provided him a VA 
medical examination in August 2005.  Although the veteran's 
representative contends that the August 2005 examination is 
not adequate for rating purposes because the examiner did not 
find evidence of a neurological impairment, the examiner 
provided the opinion that any impairment that did exist in 
the upper extremities was not related to the in-service 
injury.  The Board finds, therefore, that the examination was 
adequate to determine whether service connection was 
warranted for the claimed neurological impairments.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim; as such, all relevant data has 
been obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  


ORDER

The claim of entitlement to service connection for a hand, 
arm, and left shoulder disorder is denied.

The claim of entitlement to a separate grant of service 
connection for a right foot and toes disorder is denied.


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
the result of a total and permanent disability for which VA 
compensation is payable, he has lost, or lost the use of, 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Locomotion is considered to be precluded if he requires the 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809 (2005).

The veteran claims to have lost the use of both lower 
extremities due to the manifestations of his service-
connected low back disability.  He has reported having been 
provided an electric mobility cart, a stair chair, handrails, 
bilateral leg braces, and crutches by VA due to his inability 
to ambulate without such assistance.  His VA treatment 
records have not, however, been associated with the claims 
file.

Although the veteran claims to be unable to ambulate without 
the use of braces and crutches, when examined in August 2005 
the examiner was unable to determine any objective evidence 
of weakness in the lower extremities.  Psychological testing 
conducted in November 1987 revealed that the veteran is the 
type of individual who uses somatic complaints in dealing 
with psychological problems, that depression and anxiety were 
converted into physical complaints, and that his high score 
on the Hysteria Scale reflected the "denial of good health 
and admission of a variety of somatic complaints."  It is 
not clear, therefore, whether the veteran's report of being 
unable to ambulate without the aid of braces, crutches, 
canes, or a wheelchair is supported by objective evidence of 
pathology affecting the lower extremities.

Accordingly, this issue is remanded for the following action:

1.  Obtain the veteran's VA treatment 
records since January 1999.

2.  If the above requested development is 
not sufficient to establish that the 
veteran has lost the use of the lower 
extremities so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, provide him a 
neurological examination.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies found 
appropriate.  Based on the results of a 
physical examination, review of the 
evidence of record, and sound medical 
principles, the examiner is asked to 
provide an opinion on whether the 
veteran's report of being unable to 
ambulate without braces and/or crutches 
is supported by objective evidence of 
adequate pathology affecting the lower 
extremities.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


